UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 19, 2013 Commission file number: 0-22773 NETSOL TECHNOLOGIES, INC. (Exact name of small business issuer as specified in its charter) NEVADA 95-4627685 (State or other Jurisdiction of (I.R.S. Employer NO.) Incorporation or Organization) 24025 Calabasas Road, Suite 410, Calabasas, CA 91302 (Address of principal executive offices) (Zip Code) (818) 222-9195 / (818) 222-9197 (Issuer's telephone/facsimile numbers, including area code) Item 5.07Submission of Matters to a Vote of Security Holders. On July 17, 2013, NetSol Technologies, Inc. (the "Company") convened its annual meeting of shareholders.The following 4 proposals were submitted to a vote of security holders.Of the total issued and outstanding shares as of May 29, 2013, the record date, 84.54% or 7,549,664 shares voted in this election.Broker non-votes, which are voted in the ratification of appointment of auditors, are present for purposes of establishing a quorum, but are not considered voted in other proposals. 1.Election of Directors The following persons were elected directors of the Company to hold office until the next Annual General Meeting of the Shareholders.A total of 4,387,570 shares of common stock cast votes.The following sets forth the tabulation of the shares voted for each director: Director For Withhold % of Total Voted For Najeeb Ghauri % Naeem Ghauri % Salim Ghauri % Shahid Burki % Eugen Beckert % Mark Caton % Jeffrey Bilbrey % 2.Ratification of Appointment of Auditors Kabani & Company Inc. was appointed as Auditors for the Company for the fiscal year ended June 30, 2013.The following sets forth the tabulation of the shares voting for this matter. Total Shares Voted For Against Abstain % of Total Voted in Favor 96.75% 3.2013 Equity Incentive Plan The shareholders approved the adoption of the Company’s 2013 Equity Incentive Plan.The following sets forth the tabulation of the shares voting in connection with this proposal: Total Shares Voted For Against Abstain % of Total Voted in Favor 66.38% 4. To approve on an advisory basis the named executive officer compensation in this Proxy Statement: The shareholders approved on an advisory basis the named executive officer compensationThe following sets forth the tabulation of the shares voting in connection with this proposal: Total Shares Voted For Against Abstain % of Total Voted in Favor 91.91% SIGNATURES In accordance with the requirements of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. NETSOL TECHNOLOGIES, INC. Date:July 19, 2013/s/Najeeb Ghauri NAJEEB GHAURI Chief Executive Officer Date:July 19, 2013/s/ Boo Ali Siddiqui BOO ALI SIDDIQUI Chief Financial Officer
